DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 01/21/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0007774 application as required by 37 CFR 1.55.

Election/Restrictions
Claims 2, 3, 4, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “distal fixing member for anchoring” in claim 1.
“proximal fixing member for anchoring” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4, 6-7, 9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of copending Application No. 16/635,141 and claims 1, 3-5, 9, and 12 of copending Application No. 16/635,145. 
The elements of the instant application are to be found in the co-pending application and therefore are anticipated.  Although 16/635,141 and 16/635,145 the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending applications 16/635,141 and 16/635,145 and the instant application all recite the same basic structure with a permutation of similar elements throughout.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the claims set forth above, both the co-pending applications 16/635,141 and 16/635,145 and instant application claims a tricuspid regurgitation device which comprises a distal fixing member for anchoring within the pulmonary artery; a connecting tube provided with a connecting tube lumen formed therein to be movable along a connecting wire; an assembly part provided with a first assembly coupled to a lower end of the distal fixing member and a second assembly coupled to an upper end of the connecting tube, whereby the distal fixing member and the connecting tube are coupled together; a proximal fixing member for anchoring within the inferior vena cava, the proximal fixing member being coupled to a lower end of the connecting tube; and a blocking part coupled to one side of the connecting tube.
As the structural limitations and orientations of the tricuspid regurgitation device is/are the same, the language set forth in both the instant application and the co-pending applications 16/635,141 and 16/635,145 are essentially two alternative means of claiming the same features/components.  Thus, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The examiner suggests amending “a distal fixing member for anchoring within the pulmonary artery” to “a distal fixing member configured for anchoring within the pulmonary artery”.
The examiner suggests amending “a proximal fixing member for anchoring within the inferior vena cava” to “a proximal fixing member configured for anchoring within the inferior vena cava”.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al (US 2013/0338763 A1).

	Regarding claim 1, Rowe discloses a catheter device (Figures 2A-C) comprising: 
a distal fixing member (Figure 2A-B, item 24; Figures 47A-B) for anchoring within the pulmonary artery (Figure 2A-B; Figure 49, the distal fixing member 24 is capable of being anchored within the pulmonary artery; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Se MPEP 2114.2); 
a connecting tube (Figure 3A-B, item 26) provided with a connecting tube lumen (paragraph 0067, lines 9-10, braided rod would possess a lumen) formed therein to be movable along a connecting wire (paragraph 0065 “pre-installed guide wire”); 
an assembly part provided with a first assembly coupled to a lower end of the distal fixing member and a second assembly coupled to an upper end of the connecting tube (Figure 2C, assembly part with a first assembly coupled to a second assembly annotated below), 

    PNG
    media_image1.png
    400
    581
    media_image1.png
    Greyscale

whereby the distal fixing member and the connecting tube are coupled together (Figure 2C, distal fixing member 24 and connecting tube 26 are coupled together); 
a proximal fixing member (Figures 47A-B, item 404) for anchoring within the inferior vena cava (proximal fixing member 404 is capable of being anchored within the inferior vena cava; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Se MPEP 2114.2), 
the proximal fixing member coupled to a lower end of the connecting tube (Figures 47A-B, item 404, connecting tube annotated below, paragraph 0061 states that “individual components of the disclosed systems may be combined unless mutually exclusive or otherwise physically impossible”); 
and a blocking part coupled to one side of the connecting tube (Figures 47A-B, item 402).


    PNG
    media_image2.png
    345
    683
    media_image2.png
    Greyscale

	Regarding claim 6, Rowe discloses wherein the distal fixing member (Figures 2A-C, item 24, Figures 47A-B; paragraph 0068, lines 3-6) and the proximal fixing member (Figures 47A-B, item 404; paragraph 0127, lines 6-9) have a radial structure (fixing members 24 and 404 both have a radial structure).  
	Regarding claim 7, Rowe discloses wherein the distal fixing member (Figures 2A-C, item 24; Figures 47A-B) and the proximal fixing member (Figures 47A-B, item 404) are configured as a ribbon shape (ribbons are flat with length attributed to it, therefore, the tines of the fixing members are ribbon-shaped).  
	Regarding claim 9, Rowe discloses wherein the blocking part (Figures 47A-B, item 402 “coapting element”) comprises: a supporting wire (Figures 6A-B, item 56) having both ends thereof coupled to the connecting tube (Figures 6A-B, supporting wires 56 are coupled to connecting tube 26); and a blocking membrane (Figures 6A-B, item 52 “tissue cover”) having one side thereof fixed to the connecting tube and supported by the supporting wire (Figures 6A-B; paragraph 0083).  
	Regarding claim 11, Rowe discloses wherein the blocking part comprises: a ring-shaped wire (Figures 7A-B, item 76b “collar”) installed for the connecting tube to be passed through (Figures 7A-B, connecting tube 26 passed through ring-shaped wire 76b) and provided with a central axis formed obliquely to the connecting tube (Figures 7A-B), and a blocking membrane (Figures 7A-B, item 72) connecting the connecting tube and the ring-shaped wire to each other (Figure 7A, blocking membrane 72 is disposed between connecting tube 26 and ring-shaped wire 76b connecting them to each other).  
	Regarding claim 12, Rowe discloses further comprising a sheath tube (Figures 2A-C, item 22 “sheath”) having a sheath lumen (Figures 2A-C); wherein the catheter device is inserted through the sheath lumen (Figure 1A-3B shows the catheter device being inserted through the sheath lumen); wherein the distal fixing member is in a folded configuration inside the sheath lumen (paragraph 0008); wherein the distal fixing member unfolds when exiting out of the sheath lumen (paragraph 0068, lines 3-10) .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2013/0338763 A1).

	Regarding claim 4, Rowe discloses a first assembly and second assembly fastened together (Figures 2A-C).

	The embodiment of Figure 13 teaches an assembly mechanism (Figure 13) wherein the first assembly provided with a fastening groove formed on a side surface thereof (Figure 13, item 123), and the second assembly is provided with a fastening protrusion formed on a side surface thereof (Figure 13, item 124), and wherein the fastening protrusion is inserted into the fastening groove when the second assembly is pushed toward the first assembly so that the first assembly and the second assembly is assembled together (Figures 12A, 13; paragraph 0090).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the assembly mechanism of the fixing member of Rowe by providing wherein the first assembly is provided with a fastening groove formed on a side surface thereof, and the second assembly is provided with a fastening protrusion formed on a side surface thereof, and wherein the fastening protrusion is inserted into the fastening groove when the second assembly is pushed toward the first assembly so that the first assembly and the second assembly is assembled together as taught by the embodiment of Figure 13 of Rowe because this allows the device to be stored separately from other components that could be damaged from long-term storage and preservative solution, such as polymer catheters and the like (paragraph 0089).  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774